Order filed June 26, 2014.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                             NO. 14-14-00234-CV
                               ____________

 HARDRIDERS MOTORCYCLE CLUB ASSOCIATION, HARDRIDERS
MOTORCYCLE CLUB FORT BEND COUNTY CHAPTER, HARDRIDERS
   CLUB GALVESTON COUNTY CHAPTER, HARDRIDERS CLUB
   LAFAYETTE CHAPTER, HARDRIDERS MOTORCYCLE CLUB
  BEAUMONT CHAPTER AND EFREM SEWELL, ET AL, Appellants

                                      V.

HARDRIDERS, INC., WAVERLY NOLLEY AND SHANNON MAYFIELD,
                        Appellees


                  On Appeal from the 151st District Court
                           Harris County, Texas
                    Trial Court Cause No. 2011-37278


                                   ORDER

      The reporter’s record in this case was originally due April 25, 2014. See
Tex. R. App. P. 35.1. On June 3, 2014, this court granted the court reporter’s
request for extension of time to file the record until June 23, 2014. On June 2,
32014, the court reporter filed a second request for extension of time to file her
portion of the record, until July 22, 2014. The court GRANTS the request and
issues the following order.

      We order Carolyn Coronado, the court reporter, to file the record in this
appeal on or before July 22, 2014. No further extension will be entertained
absent exceptional circumstances.        The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Carolyn Coronado does not timely file her portion of the the record
as ordered, the Court may issue an order directing the trial court to conduct a
hearing to determine the reason for the failure to file the record.



                                   PER CURIAM